Citation Nr: 1622236	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-14 989	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from July 1947 to July 1950. He had periods of active duty for training (ADT) from July 12, 1947 through July 27, 1947; August 6, 1948 through August 20, 1948; and August 6, 1949 through August 20, 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's file has since been transferred to the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A Travel Board hearing was held in January 2008 with the Veteran and his spouse in Louisville, Kentucky, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated the claims file. 

The appellant's claims were then remanded in September 2008 and March 2010 for additional development.  The Board denied the claims in a May 2012 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued a March 2014 Memorandum Decision setting aside the Board's decision and remanding the issues to the Board for reconsideration.  In January 2015, the Board remanded the claims in accordance with the Court's March 2014 Memorandum Decision, and remanded the claim again in August 2015.  The claims file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss is etiologically related to the Veteran's active duty service.

2. Tinnitus is etiologically related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The Veteran's bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.


II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  The Board notes that where, as here, the Veteran's service treatment records are confirmed to have been lost in the 1973 fire at the National Personal Records Center (NPRC), the Board has a heightened duty to consider the "benefit of the doubt" doctrine.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).

Part III, below will discuss rules of law specific to service connection claims for hearing loss and tinnitus, and will apply the evidentiary standards above to the Veteran's claims.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Bilateral Hearing Loss

Impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At a January 2008 hearing the Veteran testified that he first had issues hearing after his first 2 weeks of ADT.  He stated that he was exposed to noise exposure in service in the form of guns firing, shells exploding, and powder charges as they were thrown into fires.  He was not afforded hearing protection.  Although he did acknowledge some occupational post-service noise exposure without hearing protection as well, he stated that he noticed his hearing issues prior to the job that he worked without hearing protection.  Moreover, the Veteran's wife of 49 years also testified that she had noticed issues with his hearing throughout their marriage.  The Veteran further elaborated that he did not seek treatment for his hearing loss in the form of hearing aids until 2009 because he could not afford them. 

The Veteran was afforded a VA examination in March 2009.  At that time, he reported difficulty with hearing in all listening situations, and complained of tinnitus.  He stated that he was in the Army for 3 years and exposed to artillery noise.  After service, he operated heavy equipment and ran a tree trimming business for a period of time.  When he was younger, he hunted with firearms right-handed and without hearing protection.  He also reported bilateral, recurrent tinnitus that had been present for many years.  The examiner was unable to render an opinion without full review of the record.  

However, the Board notes that in a later statement in December 2009, the Veteran noted that the history reported in the March 2009 examination was inaccurate in that he was not an avid hunter having only hunted on occasion and that he did not operate "heavy equipment" after service.  His tree trimming was not done with power equipment. 

Private treatment records dated October 2009 show the Veteran complained of a 50 year history of hearing loss.  He reported being in the military for three years and being exposed to heavy artillery fire on multiple occasions.  He did not have hearing protection.  After the military, he worked in various jobs but was not exposed to any loud noises or acoustic trauma.  The treating physician stated that the Veteran had the typical pattern for hearing loss secondary to acoustic trauma, and the physician did not see anything in the Veteran's history that would indicate it would be due to anything other than his military service and exposure to artillery during that time.  The Veteran also had tinnitus secondary to his hearing. 

After reviewing the Veteran's history of noise exposure in service and subsequent to service, a June 2010 VA examiner noted that the claims file contained no separation examination test results, and therefore the Veteran's hearing sensitivity at the time of discharge was unknown and could not be speculated.  Moreover the claims file contained contradictory information regarding the Veteran's occupational and recreational noise exposure.  Therefore, the examiner could not provide an opinion regarding hearing loss without resorting to mere speculation.  Because tinnitus was highly correlated to hearing loss, and because the Veteran could not provide a more specific date of onset for tinnitus, an opinion regarding tinnitus could not be provided without resorting to mere speculation. 

The Court noted in its Memorandum Decision that although the Veteran requested that the record be corrected earlier, it was not until June 2011 that the Veteran's medical records were amended to remove all references in the March 2009 and June 2010 VA audiology opinions stating that he worked with heavy equipment and was an avid hunter.  The Court also found that the Board improperly relied on the March 2009 and June 2010 VA audiological examinations to deny the Veteran's bilateral hearing loss and tinnitus claims because those opinions were inadequate, and relied on an inaccurate factual premise.

The Board's subsequent remands in January 2015 and August 2015 were issued to comply with the Court's order to obtain an adequate medical opinion.  However, after reviewing the ensuing May 2015 and November 2015 VA opinions, the Board finds those opinions are also inadequate and not entitled to any significant probative weight in this case.  The Board noted in its second 2015 remand that following the first 2015 remand, the examiner in a May 2015 opinion cited the inconsistent report of the Veteran's post-service noise exposure as a reason for her inability to render the requested opinions.  The Board pointed out in the later remand that the Veteran's corrected post-service noise history was to be considered to include hunting on occasion, operating a small, hydraulic backhoe (not heavy equipment), and trimming trees with a crosscut saw (not a power saw).  The Board also directed the RO to consider the Veteran's report of in-service tinnitus and his report of difficulty hearing for a long time, as well as his spouse's statement that the Veteran, when she married him in approximately 1960, had difficulty hearing which had continued.

Following the August 2015 remand, another opinion was obtained in November 2015.  While the examiner provided negative opinions regarding both hearing loss and tinnitus, "inconsistent reports of noise exposure history from occupational noises" was noted.  The examiner went on to cite the Board's now-vacated May 2012 decision regarding the Veteran's legal competency to diagnose himself with hearing loss and tinnitus as a basis for her medical etiology opinion as well as other findings of the Board in addressing the probative value of the Veteran's lay statements.  The Board again finds the offered medical rationale inadequate because it appears that the examiner relied on now-vacated legal findings of the Board rather than objective medical observations, conclusions, research or other appropriate sources supporting medical rationale.  The opinion essentially fails to address the Veteran's credible lay statements attesting the onset of decreased hearing during service or the significance of his documented history of noise exposure in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Although that examination provided a negative etiology opinion on the basis of post-service noise exposure, a review of the examiner's rationale reveals inadequacies in the rationale as noted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing examples of relevant sources of medical rationale).  

The results of his VA audiological examination confirm that the Veteran has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and prior to any significant post-service occupational or recreational noise exposure.

Through written statements and testimony presented at his January 2008 hearing, the Veteran demonstrated that he was exposed to loud noise in service, so noise exposure is conceded.  The Veteran testified that this was without hearing protection.  The Veteran also testified that noise exposure after service was either with hearing protection or not as loud as that he experienced in service.  In correspondence and at his hearing he indicated that he had a long history of hearing difficulties since service.  His spouse has reported that she observed hearing difficulties since the 1960's when she married him.  The Board finds that the lay evidence as to the onset of hearing loss and tinnitus is credible.

While the November 2015 VA examiner opined that the Veteran's hearing loss was less likely than not related to service, the factual predicate for her opinion, to include the Board's prior (and now-vacated) findings regarding the reported inconsistent history of post-service noise exposure and regarding the absence of any medical records of a diagnosis or treatment for hearing loss and tinnitus, is inaccurate and inadequate.  The Veteran has adamantly asserted that the onset of his hearing loss and tinnitus was in service and that he did not seek treatment earlier because of financial difficulties.  Since the Board finds that the examiner's conclusions were based on inaccuracies, they are of limited probative value.  The Board finds the lay evidence presented by the Veteran about the continuity of his symptoms since service to be more probative.  

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service). 

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


B. Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, the Veteran was exposed to acoustic trauma in service, as detailed in his January 2008 hearing testimony.  At his January 2008 hearing the Veteran testified that as with his hearing loss, he first started noticing issues with ringing in his ears after his first 2 week period of ADT, and that it had consistently gotten worse over time.  He further testified that he remembered his ear ringing for a day or two after explosions from artillery noise and fire while on ADT.  At his November 2015 VA examination he reported that his tinnitus began sometime in 1950. His service treatment records are negative for complaints of tinnitus.

First, addressing the Veteran's competency to report tinnitus, the Board finds that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2).

Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although the Veteran's reported onset at his November 2015 VA examination is slightly different from the onset identified at the January 2008 hearing, both estimates provided by the Veteran are similar enough to be credible.  Moreover, although the Board acknowledges the post-service noise exposure as described above, as there is no conflicting evidence of record regarding onset and continuity of tinnitus symptoms since service, the Board finds that the Veteran's reports as to the onset and continuity of tinnitus symptoms is credible.  See Walker, supra.  Accordingly, service connection is warranted here.

ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, because the AOJ did not substantially comply with January 2015 and the August 2015 Board decisions remanding the Veteran's respiratory claim consistent with the Court's March 2014 Memorandum Decision, another remand is required.  A remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  By contrast, medical opinions based on an inaccurate factual predicate cannot be afforded any probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

Here, the Veteran asserts entitlement to service connection for a respiratory disorder on the basis that the brake pads he used while repairing vehicles on ADT with the National Guard contained asbestos.

With regard to the Veteran's respiratory claim the Court vacated the Board's May 2012 decision on the following bases: (1) the Board did not make a factual determination as to whether the Veteran's September 2011 B-reader results by Dr. P.H. which indicates that there was "no evidence of asbestos exposure," was a factual finding, and if so whether it was based on accurate factual premise; and (2) the VA examiner who provided the March 2012 VA etiology opinion should have, but did not reconcile conflicting statements made in January 2010 and March 2011 regarding the role of "pleural plaques" as verified by a B-reader in diagnosing asbestosis, and therefore the Board should not have relied on the etiology opinion in the March 2012 VA examination to deny the Veteran's claim.

Accordingly, in January 2015 the Board remanded this claim for the following development actions: (1) to contact the Veteran and provide him with a release authorization form for the collection of any outstanding VA treatment records since 2001 and any outstanding private treatment records since 2009; (2) to provide an addendum opinion from Dr. P.H., the radiologist who interpreted the September 2011 "B-reader" results, wherein he clarifies whether his finding of "no evidence of asbestos exposure" was a factual finding or simply a finding that there was no medical evidence of asbestos exposure based on the Veteran's Chest CT scan; (3) after procuring an addendum opinion from Dr. P.H., to obtain an etiology opinion from the March 2012 VA examiner and procure an addendum opinion from her reconciling a prior June 2010 positive etiology opinion finding the Veteran's respiratory disorder was at least as likely as not related to service, and her January 2011 addendum opinion that evidence of "pleural  plaques" is not a requirement for a diagnosis of asbestosis, with her March 2012 etiology opinion indicating that the September 2011 B-reader report finding of no pleural plaques ruled out asbestosis; and (4), after reconciling those statements, to provide an etiology opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder is related to his ADT, including asbestos exposure.  With regard to the Veteran's respiratory claim, the AOJ was instructed to inform the examiner that the Board had conceded the possibility of asbestos exposure during his ADT.

Upon this remand, the AOJ completed the remand directives with regard to the collection of outstanding and VA and private treatment records by sending the Veteran an April 2015 letter and enclosed release authorization form.  The record indicates that the Veteran did not respond to this letter.

In August 2015, the Board found that there was no indication that the AOJ obtained the Board's requested clarification from Dr. P. H., who had interpreted the September 2011 B-reader results.  In May 2015, a different VA examiner than the VA examiner who offered the prior VA etiological opinions reported that the March 2012 examiner was no longer employed by VA.  The examiner reported that he did not know if VA was seeking an answer from Dr. P.H. as to the Board's inquires, however, but provided his insight and opinion as to how a medical professional interprets "impressions" and other findings on similar medical reports.  However, the Board found that because there was no documented efforts by the AOJ to comply with the Board's remand to seek clarification directly from Dr. P. H. regarding the September 2011 B-reader results before obtaining a new etiology opinion, as explicitly directed in the Board's January 2015 remand decision, the AOJ had failed to substantially comply with the remand directives, and again remanded the claim for completion of that development in August 2015.  In doing so, the Board noted that the examiner had misstated the length of the Veteran's suspected asbestos exposure as 2 weeks of ADT, when it was actually 6 weeks of ADT.

Now that the case is again before the Board for review, the Board regrettably finds that the AOJ has again failed to substantially comply with the January 2015 and August 2015 remand directives, consistent with Stegall v. West, 11 Vet. App. 268 (1998).  

As in August 2015, there is no indication that the AOJ obtained the Board's requested clarification from Dr. P. H., regarding the September 2011 B-reader results.  The Board notes although Stegall requires substantial, not strict compliance with prior Board remand directives, the Board cannot make such a finding, where, as here, there is no indication in the claims file that any attempt was made to procure the requested addendum opinion.  Cf. 11 Vet. App. 268.  Moreover, although another etiology opinion regarding the Veteran's respiratory claim was procured in November 2015, and that examiner addressed the Veteran's 6 weeks of suspected ADT asbestos exposure, because no development actions were taken with regard to the September 2011 B-reader results, another etiology opinion must be requested once that additional development has been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to Dr. P.H., the radiologist who interpreted the Veteran's CT scan to interpret the Veteran's September 2011 B-reader results.  

After informing Dr. P.H. that the Board has conceded asbestos exposure, ask Dr. P. H. to clarify the following:

A. Was his September 2011 determination that there was "no evidence of asbestos exposure" a factual finding that the Veteran was not exposed to asbestos, or was it a medical opinion that the Veteran's CT scan indicated that there was no medical evidence of an asbestos-related disability.

B. What is the medical significance of "pleural plaques" in either substantiating or ruling out a diagnosis of asbestosis?

Efforts to complete this development must be documented in the claims file.  If Dr. P. H. is unavailable, documentation of this must be included in the claims file.

2.  Only after completing the above development with regard to the Veteran September 2011 B-reader results by Dr. P. H. or documentation of efforts to substantially comply with that directive have been associated with the claims file as described above have been completed, return the claims file to the November 2015 and May 2015 VA examiner for an addendum opinion.

After reviewing the March 2012 VA examiner's conflicting June 2010 and January 2011 statements regarding the significant of a B-reader in diagnosing asbestosis, the examiner must provide the following information:

A.  An explanation of the symptoms of asbestosis and any diagnostic testing required for a diagnosis of asbestosis.

B.  An explanation of the medical significance of "pleural plaques" in either substantiating or ruling out a diagnosis of asbestosis.

In doing so the examiner should address:

C.  The June 2010 etiology opinion that the Veteran's respiratory disorder is more than likely related to service.  In particular the Board draws the examiner's attention to page 7 of the Veteran's June 2010 VA examination which indicates that the "diagnosis of nonmalignant asbestos-related diseases rests . . . on the essential criteria described: a compatible structural lesion, evidence of exposure, and exclusion of other plausible conditions, with an additional requirement for impairment assessment if the other three criteria suggest asbestos related disease . . . . Each criterion may be satisfied by one of a number of findings or tests."

D.  The January 2011 addendum opinion that evidence of pleural plaques" is "not" a requirement for a diagnosis of asbestosis.

E.  The May 2012 VA examiner's etiology opinion relying on the September 2011 B-reader report finding of no pleural  plaques as the basis for her opinion that it was less likely than not that the Veteran's respiratory disorder was related to service.

The examiner should then provide the following addendum opinion: based on his findings with regard to the above development and clarification from Dr. P. H. regarding the September 2011 B-reader results, if in existence:

F.  Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's respiratory disorder began during active service; or (2) is otherwise related to an incident of service, to include asbestos exposure.

As with the January 2015 and August 2015 remands, the examiner is advised that the Board has conceded in-service asbestos exposure.

The examiner must provide a complete rationale for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




